DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "inflation means" without first introducing the term in a previous claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend to “an inflation means.” 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are found in claims 7 and 14, “inflation means.” Therefore, interpretation relies on a corresponding description in the Specifications, Paragraph 4, which outlines an “inflation means” structure which causes the "balloon in the contracted state…to expand." Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1, 3-5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140150782 A1 to Vazales et al (henceforth referenced as Vazales).

Regarding claim 1, Vazales teaches:
A therapeutic substance conveying device (system 100, Fig.1, [162]) for conveying and/or applying a therapeutic substance to a desired site in a biological tract (therapeutic substance including surgical lubricant or antimicrobial agent [0081]), comprising: 
a therapeutic substance-carrying unit (irrigation line 1525, Fig. 14B-C, [0243]), a connector (universal connector 130, Fig 3B, [0173]; coupling body 129, Fig. 4, [0173]) to be connected to the therapeutic substance-carrying unit (1525, Fig. 14B-C), and an air supply/discharge tube (oxygen tubing connector 505, Fig. 5D, [176]) to be connected to the connector, 
wherein the therapeutic substance-carrying unit has a body portion (2605C, Fig. 26C) in which a recess is formed, an elastic membrane (2604, Fig. 26C, [0313]) covering at least the recess and forming an inner space with the body portion, and a connecting tube (2605C, Fig. 26) of which at least one end is made of a flexible material ([0141]), and which communicates with the inner space, the connector comprises a coupling body (multi-port coupling member 2529, Fig. 25, [0310]) with a through-hole through which fluid passes (i.e. irrigation channel 2625) and having one end for insertion into the connecting tube and the other end connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]), 
a flange section (3815A, Fig. 37, [0615]) anchored to the other end of the coupling body and an anchoring nut (cinching nut 136, [0181]) through which the coupling body is inserted and at least a portion of the inner wall of the anchoring nut is provided with an internal thread (“fast threads” [0181], Fig. 3B), forward screwing of the anchoring nut causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body ([0181]), and the therapeutic substance-carrying unit is detachable (“locking member can be…detachably coupled” [0027]).
the coupling body comprises a tube catch section (depth stop 107 “to control the depth of tube insertion and prevent over-insertion,” Fig. 2A-2B, [0146]) having a larger diameter than the outer diameter of the coupling body (visualization tube 102/103/122 or endotracheal tube 101, [146], Fig. 2A-2B). 
Vazales does not teach a relation between the tube catch and the anchoring nut. However, Vazales teaches an anchoring nut (136, [0181]) to hold tube (122) in place, where the tube has a smaller diameter than the inner diameter of the anchoring nut. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch (107) of Vazales with the anchoring nut (136) of Vazales. Necessarily, if the anchoring nut held the tube catch in place, its inner diameter must be larger than the catch’s outer diameter in order to fit the catch. This 


Regarding claim 3, Vazales teaches an anchoring nut (cinching nut [0182], Fig. 5) which comprises a tubular screw part (nut can comprise “fast threads” [0182], Fig. 5) and a collar section (collet 147, [0182], Fig. 5) having an insertion hole through which the coupling body (coupling assembly 121, Fig. 5, [0183]) is inserted, and the diameter of the insertion hole is a smaller diameter than the outer diameter of the tube catch section (this is an inherent feature, which, given the functional relation of the two parts to each other, would be a geometric necessity).  

Regarding claim 4, Vazales teaches a flange section (3815A, Fig. 37, [0615]), an anchoring nut (cinching nut 136, [0181] and cinching nut [0182], Fig. 5), and a collar section (collet 147, [0182], Fig. 5) but does not relate diameter of the components to one another and state wherein the outer diameter of the flange section is a smaller diameter than the outer diameter of the anchoring nut and a larger diameter than the diameter of the insertion hole of the collar section.  However, if the flange underlies the nut and if its rim is meant to stop its entry into the collar, then its diameter must be necessarily be smaller than the nut and larger than the collar. The use of flanges, nuts and collars to maintain the integrity of two parts relative to each other, which Vazales neatly demonstrates, is well known in the medical art, (see MPEP 2143 (I)(D)), particularly at connection points; Vazales further cites several examples of using sealing members to “prevent loss of pressure or air leakage” and “prevent against internal contamination” [0617], anticipating the applicant’s motivation in combining these components, (MPEP 2143(I)(G)),  and thus teaching claim 4. 

Regarding claim 5, Vazales teaches wherein the outer diameter of the connector (visualization tube 102, Fig. 1, [0146]) is less than 5.0 mm (“can range from 0.1mm to 15 mm” [0146]). Not only is it obvious that device part dimensions must be adapted to the dimensions of particular anatomical structures (i.e. biological tract) it is obvious to try any dimension in that reasonable range of finite dimensions (MPEP 2143(I)(E)); per MPEP 2144.04, overlap of ranges with prior art is sufficient grounds for obviousness when the applicant does not demonstrate the criticality of said range.

Regarding claims 7 , Vazales teaches an inflation means (2605C, Fig. 26C) for causing inflow and discharge in the inner space of the therapeutic substance-carrying unit (2604, Fig. 26C, [0313]) and is also connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311])

Regarding claim 8, Vazales teaches wherein the therapeutic substance-carrying unit is for single-use (“the device (120) is intended to be a single-use, sterile, disposable medical device” [0168]) and stating further the advantage of the disposable device, as any device which comes into contact with the patient would have to be sterilized before reuse to prevent [cross] contamination.

Regarding claim 9, Vazales teaches wherein the body portion of the therapeutic substance-carrying unit (125, Fig. 10D) is an approximately half-elliptical tube shape (“cross section can be…substantially elliptical” [0146]) with a portion of the peripheral surface removed (204, Fig. 10D). Vazales also teaches a half-elliptical shape in Fig. 17Q (cross section of suction tube 1515).

Regarding claim 10, Vazales teaches wherein the therapeutic substance-carrying unit (1500c, Fig. 17) comprises a body portion (1505) having at least a recess-formed middle section (1520 and 1525, Fig. 17A) between one end and the other end, and the elastic membrane (Fig. 26B, 2602 and 2604) is formed as a tube with two ends, the one end and the other end of the elastic membrane being in close contact with 

Regarding claim 11, Vazales teaches wherein the body portion of the therapeutic substance-carrying unit has an approximately half-egg shape ((“cross section can be…oval” [146]) in which a recess has been formed (204, Fig. 10D), and the elastic membrane (Fig. 26B, 2602 and 2604) is in close contact and anchored with the edge of the body portion (2605, Fig. 26).

Regarding claim 13, Vazales teaches:
A therapeutic substance conveying kit (system 100, Fig.1, [0162]) for conveying and/or applying a therapeutic substance to a desired site in a biological tract (therapeutic substance including surgical lubricant or antimicrobial agent [0081]), comprising: 
a therapeutic substance-carrying unit (irrigation line 1525, Fig. 14B-C, [0243]), a connector (universal connector 130, Fig 3B, [0173]; coupling body 129, Fig. 4, [0173]) to be connected to the therapeutic substance-carrying unit (1525, Fig. 14B-C), and an air supply/discharge tube (oxygen tubing connector 505, Fig. 5D, [176]) to be connected to the connector, 
wherein the therapeutic substance-carrying unit has a body portion (2605C, Fig. 26C) in which a recess is formed, an elastic membrane (2604, Fig. 26C, [0313]) covering at least the recess and forming an inner space with the body portion, and a connecting tube (2605C, Fig. 26) of which at least one end is made of a flexible material ([0141]), and which communicates with the inner space, the connector comprises a coupling body (multi-port coupling member 2529, Fig. 25, [0310]) with a through-hole through which fluid passes (i.e. irrigation channel 2625) and having one end for insertion into the connecting tube and the other end connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]), 
a flange section (3815A, Fig. 37, [0615]) anchored to the other end of the coupling body and an anchoring nut (cinching nut 136, [0181]) through which the coupling body is inserted and at least a portion of the inner wall of the anchoring nut is provided with an internal thread (“fast threads” [0181], Fig. 3B), forward screwing of the anchoring nut causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body ([0181]), and the therapeutic substance-carrying unit is detachable (“locking member can be…detachably coupled” [0027]).
the coupling body comprises a tube catch section (depth catch 107 “to control the depth of tube insertion and prevent over-insertion,” Fig. 2A-2B, [0146] having a larger diameter than the outer diameter of the coupling body (visualization tube 102/103/122 or endotracheal tube 101, [0146], Fig. 2A-2B). 
Vazales does not teach a relation between the tube catch and the anchoring nut. However, Vazales teaches an anchoring nut (136, [0181]) to hold tube (122) in place, where the tube has a smaller diameter than the inner diameter of the anchoring nut. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch (107) of Vazales with the anchoring nut (136) of Vazales. Necessarily, if the anchoring nut held the tube catch in place, its inner diameter must be larger than the catch’s outer diameter in order to fit the catch. This combination would be obvious, as the purpose of a tube catch is to limit motion, and an anchoring nut is a known device (MPEP 2143 (I)(D)) used to secure objects in place, including to secure and limit the motion of two concentric tubes with respect to each other, preventing loss of fluid or tube distortion.

Regarding claim 14, Vazales teaches inflation means (2605C, Fig. 26C) for causing inflow and discharge in the inner space of the therapeutic substance-carrying unit (2604, Fig. 26C, [0313]) and is also connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311])

Regarding claim 15, Vazales teaches wherein a therapeutic substance ([0081]) is further carried on the therapeutic substance-carrying unit (100, Fig. 1).

10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales as applied to claim 1 above, in view of WO 2015095214 A1 to Chandler et al (henceforth referenced as Chandler).


Regarding claim 2, Vazales teaches a surgical device with air supply tube (oxygen connector tube 505, Fig. 5) but does not teach a forceps channel. 
The term “forceps channel” is not widely defined in the art as such; according to applicant’s Fig. 8, the forceps channel (according to applicant, including the “curved section 1103 of the forceps channel 1100” [0036]) consists of an aperture on the side of the device, which provides an inlet port of entry into the [central] lumen of the endoscope for a tube carrying fluid.
In light of this interpretation, Chandler teaches wherein the air supply/discharge tube is inserted through the forceps channel of an endoscope and is used together with the endoscope. Chandler, like Vazales, exists in the applicant’s field of endeavor; Chandler teaches a device for delivery of a therapeutic substance via endoscope to a patient’s biological tract ([0076]).
Chandler teaches an embodiment of an esophageal surgical device (100, [0066], Fig. 1-4) which comprises an expandable member (116, [0068]) and a tube and auxiliary syringe (“luer adaptor” (132), Fig. 4D, [0097]) that can be inserted through an aperture in the side of the device (100) and coupled with a lumen (200, [0097], Fig. 4C) to deliver a fluid (including “air, water, [or] saline” [0074]) into the target expandable member (116, [0074]). It would have been obvious to one of ordinary skill in the art at the time of filing .

11. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vazales as applied to claim 1 above, in view of JP H07100065 B2 to Burodu et al, henceforth Burodu, English translation relied upon.

Regarding claim 6, Vazales teaches a tube catch (depth catch 107). However, it does not teach wherein the tube catch is tapered. Burodu (JP H07100065 B2), which exists in a similar field of endeavor (fluid transport during surgery) and similarly deals with the challenges of “leakage prevention” near joints (see page 4, Point 1 of attached machine translation) teaches wherein the tube catch section (tube fitting 78, with protrusion 192) is formed in a tapered manner (tapered outlet sidewall 191) with increasing diameter from one end of the coupling body toward the other end. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch with the tapered geometry of Burodu, this would improve fit and decreases the likelihood of leakage (to prevent “disengagement” and enable being “easily inserted”; see page 16, Point 2, attached machine translation).

12. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vazales as applied to claim 1 above, in view of US 20110004057 A1 to Goldfarb et al (henceforth Goldfarb).

Regarding claim 12, Vazales teaches a device with optical coating [0077] to reduce reflection. However, Vazales does not state specifically that the body portion is black or dark. 
Goldfarb, which teaches systems of transnasal dilation, and belongs to the same field of endeavor of endoscopic attachments whose multiple functions can include visualization, teaches wherein the body portion (guide catheter 70a-70f, Fig. 2) has black or dark coloration (“anti-reflective . 


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9078662 B2 and US 20160331645 A1 (which discusses a depth-control tube 22 (Fig. 3), i.e. a kind of tube catch).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:30-5:00 EST at (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JONATHAN T KUO/Primary Examiner, Art Unit 3792